PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Grant et al.
Application No. 16/939,635
Filed: July 27, 2020
For: AUGMENTED REALITY SESSIONS RESPONSIVE TO EYE BEHAVIOR

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 11, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file corrected drawings on or before February 18, 2022, as required by the Notice of Allowance and Fee(s) Due and the Notice of Allowability, mailed November 18, 2021, which set a period for reply of three months.  Accordingly, the date of abandonment of this application is December 23, 2021. A Notice of Abandonment was mailed March 8, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of replacement drawings, (2) the petition fee of $1200; and (3) a proper statement of unintentional delay.  

The amendment to the drawings filed in response to the requirement made in the Notice of Allowability mailed November 18, 2021 was filed after payment of the issue fee and is considered an amendment filed under 37 CFR 1.312. Because the present petition is otherwise grantable, the requirements of 37 CFR 1.312 have been waived, and the amendment to the drawings has been accepted. 

The drawings are acceptable.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  
This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to Felicia Jenkins at (571)272-0986.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


 /Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET

cc:      Timothy J. Singleton
           2800 37th Street N.W.
           Rochester, MN 55901